Title: Enclosure: Candidates for Army Appointments from Pennsylvania, [21 August 1798]
From: Hamilton, Alexander
To: McHenry, James


LIEUTENANTS & ENSIGNS


John S Porter
McPherson
Probably good Ensign


Philadelphia
Francis Johnson Inquire


of Chester 
David Denny
perhaps Lt.


Young & writes a good hand & good English




Archibald D DavisLancasterYoung
Dennis WheelenDavid Denny
do


Elija Griffiths
Richard Thomas
Passably


 Philadelphia formerly of Chester County
  ProctorF Gurney
Inquire


 Dy Quarter Master in W Expedin




Benjamin Worrell of Berks County
Judge Rush & others Sitgreaves
Quære if not good Ensign


Samuel Welsh
HollingsworthSheaf
Quære


Lazarus Stow
No recommendation



 42 years served in the army  of the Revolution  was wounded





Elijah B. Jarvis Philadelphia
Wm. Nichol Latimer worthy person & capable of rendering service
Inquire



speaks of property in Philadelphia



Robert Laurance Huntington
J CadwalladerDoctor Smith
Respectably as Lieut or Ensign


Eccles P. Barclay Philadelphia
James Cochranwho speaks well of him
Enquire


Henry Lewis Kean Philadelphia
McPhersonMiller
Probably will do for an Ensign


Thomas Swearingen Washington  County
son of a man of propertyhimself a man of property
Very Respectably


  AddisonSitgreavesHartley &c
Qr. if not a Captain or in the Artillery


David Duncan

Very Respectably


William Carson young Gentlem Dauphine County Liberal Education
Thomas DuncanJames Ross
Respectably


Harman Witner Lancaster
KiteraSitgreavesHeartley
Probably Ensign


George Hamell
well educated
Not strong



ChambersburghFranklin County  * strongly



Bird*
}
not personally known


Cromwell


Chambers


W Elliot



Qr. if Ensign


John Montgomery Harrisburgh Dauphine
Militia OfficersHannah GenlSitgreaves believes application merits attentionKittera
Tolerable perhaps Ensign


Ephraim Blaine Junr Cumberland




{
probably Ensign


Qr. Age








Samuel Dickinson
}


Cadwallader


Meredith 



Inquire Secy of State



James Potts Philadelphia
sober honest young manMcPherson & others
probably good Lieutenant


Samuel B Magaw Mercersburgh 25 years
Samuel McGawWm. McGawsaid to understand Mathematics
Probably good subaltern




Enquire


Elisha P. Barrows York County native of Connecticut 28 years
good Scholargood moralsEddieMillerHand
Strong as Lieutenant





Daniel Lauman York County
}


John Hay Jun York County



Eddie Miller & othersYoung Menditto 
application firmprovisionProbably good Ensigns



John A Douglass York County 20 years
EddieMiller & othersRespectable connections
Probably Ensign


William Irvine Cumberland



Davidson
}
good young man of respectable connections 


&


Montgomery



Quære principles


William C Rogers Philadelphia
clever young manRush
Inquire


William Beatty Jun Franklin County 22 years old
mild but resolute asks for Lieut or Cornet in Cavalry Robert Johnson
cornet or Ensign



of spirit & respectable Connections Wm. Henderson



John Milroy Mifflin County
young man capable of duties of Lt.
Tolerably as Lieutenant



good standing & respectable connections George Latimer
Inquire



young man of good education & friend to the Governt—by Will Brown




supported by B Rush



Alexander McNairEdward NicholasThomas Lee ofHugh Scot



Pittsburgh
22 yrs.
1
}
James Ross


do.
23
2


Erie
25
3


Pittsburgh surgeons Mate
do






{
Strong enough as Subalterns








Andrew Irvin Huntington
}


Robert McCab do

 




Principal Inhabitants of the County
}


John Cadwallader   manly young men nothing specific



Quære Ensigns



Robert Chambers Huntington Young man
Integrity Industry Courage & abilities John Cadwallader
Tolerably as Ensign


Hugh H Potts Philadelphia
NicholsMcPherson
Well as Lieutenant


  &good appearancesuitable appearance
Qr. Ensign


John Biglan




James Stewart




John Sharp Cumberland
young man of handsome property
pretty well as Ensign


Heron



James Ross &c



John Davis
Will Henderson &
not strong 


James Eakin Philadelphia
good Connections & principlesLatimer Gurney
Respectably as Lieutenant


Henry Betz German



respectable
}
Bingham


German family
John Biddle


C Reed
Young Gentleman


Danl Clymer
honest active & sober



pretty well as Lieut.  Inquire


Henry Lancaster
Bingham strongsundry inhabitants



John Smith qr. if not Northumber

Tolerably as Ensign


William Davis

perhaps Ensign


Thomas Lee—misfortunes of family—good orderly Sergeant




Doct Robert Johnson Surgeon General offers himself




William Monroe Philadelphia
recommended by his brother & Mr. Stoddert Harwood
pretty well as Lieutenant



 Marylander by birth
 Callahan all Annanpolis respectable familyMarbury Key unblemished reputation
or Ensign



  
    Surgeons
  

John E Buchanan
by Henderson


Samuel Lyons Mate
Rush & Shippen


John Henderson
by Js. Biddle & others


John McClellan
by Doct R Johnson


Doctor Dart
by Irvin Navy


James Irvin Mate
McCosky & Wm Irvine


Roger Wales
Citizens of York County


James Ramsay
Doct Patterson (Reversed)


Robert Ross
by his sister Anna Thorp


John Rippy
Hartley


Francis J Smith
Sitgreaves & others reputation last War


John McDowel
by Francis Johnson


James Forbes
by George Baer

  
    Subalterns
  

James Caldwell Wheeler Ohio 28 years
Sam Hughes—recommends in genral terms
Not strong





Captains


Some Lieutenants



Samuel Llewellen
Wm Jones
Quaere if not an Ensign.



 served as Non Commissioned officer
Richard Thomas
Probably Not


X
Thomas Bartow
Goodhue
Respectably


X
 Philadelphia
H Latimer





S. Smith




Stephen Kingston

No recommendation


X
James Blaine Cumberland
McPherson & others
Respectably



Bernard Hubly Junr Sunbury
Capt last War



X
   Henry Lancaster
strongly recom by Bingham



X
Isaac Duncan Philadelphia
applies for Capt of CavalryMcPherson & Latimerstrongly recommended



X
Robert Conolly Lt in Revolutionary armyBucks County
McPherson & otherswrites badly.probably not excellent




Charles De Krafft Foreigner
alleges himself to be an old soldier




  Philadelphia dated
Capt of Engineers





No Recommendation
Inquire



Robert Taylor
William Bingham
Qr



Joseph Long Lancaster



Coleman
}


Smith


Hand


Wheelen


Denny



Respectably (not clear).


Signs a letter written by another



James P Nelson Mifflin County
GreggEdmiston
Likely to raise a company




☞
GurneyWm. Brown
sober young man




Jno. Clarke
surveyor




supported by LatimerGeneral Irvine
respectably for a Lieutenancy strong



Samuel Irvin Northampton
property & connections good politics
strongly recommended




good qualitiesSitgreaves
For Captain but will accept a Lieutenancy



Robert Hunter Philadelphia
Not Strong Duncan





Lieper




James Ashman
Govr. Howard
Respectably



 Huntington Major of Militia
satisfied he is a young Gentleman of great merit




Robert Provines of Huntington
Not strong
Capt. or Lieutency



Samuel BowmanLuzerne
Sitgreaves who is strong—advises that he be permitted to nominate his own Lieutenants
Provisional Army



said that he was in the Revolutionary Army Letter Aug 8.





William Graham Bedford
well recommed by James Ross Senator




Joseph Gray Huntington
vigour of YouthNot strong
will be Ensign



Thomas Dewes
Not strong.





will go into Marine if he cannot do better




Thomas Anderson Mifflin County
has lost two brothers in American service
No recommendation Qr



Jesse Smith Bucks County
Qr if not an Ensign





Robert McKee Dauphin
Nothing strong




Henry G Slough Lancaster 24 years
HandColeman Kittera good subaltn McP.
respectably as Lieutenant



George Brown faithful Citizen Bucks
Not strong



X
John E Buchanan Jun Franklin County
John Cadwaller &c recommends
Respectably Inquire



Daniel Eddy Lucerne
Perfect Lt McP.
Not strong Inquire





Qr. if not good Ensign



William Bell Philadelphia acquainted with Dauphin
Hand on credit of others
Qr



James Ralston EastonYoung Gentleman
SitgreavesJ BeattyGov Howel
Respectably



John T O Neal
undaunted CourageSkyrenWm Wister




Richard Willing
very good pretensions




Benjamin Wallace Dauphin County
WattsAlexanderDuncan
Respectably as Subaltern



Hugh Brady Sunbury in Northumberland



Lieutenant in Western Army
}
Father & brother lost in Revolution


Daniel Smith


Thomas Grant








  



McPherson
}
good Captain


Miles


Rawle


    




Robert Gray same place came from Ireland very Young
Daniel Smith ☞ Gentleman & man of spiritYoungHall
Now Captain of a Volunteer company




J Ewing
Respectably 





will accept Lieutenancy



Francis Ingraham Bucks County
Refers to J Laurence & General Moylan
PropertyInquire



Samuel Fulton Merchant Philadelphia



McPherson
}


Baynton


Fox


Latimer


B Rush


Rawle



Respectably capt or Lieutenancy of Artillery



Wm C. Rogers Philadelphia
very respectably recomd for Capt. of Dragoon McPherson




Andrew Boggs Mifflin County
Gregg reputable for Lieutenancy
Qr.




Hartley speaks of his connections good





no impropriety
Respectably recommended ☞



Benjamin Gibbs Philadelphia
RawleMcPhersonSitgreaves



Charles Wm Porter





Stephen S Gibbs
Rawle
Respectably




 Philadelphia
RundleBaintonMorgan
☞



Cromwel Pierce Chester
QuaereRichard Thomas
now Capt of Militia




Jno Hannum.




Andrew Johnson
Hartly & RobinsonClarke & Eddyofficer late War
Qr



Frederick Evans Middle CreekNorthumberland
HartlyKiteraSitgreaves
Not very strong  Qr



Richard Parker Carlisle
William AlexanderStorekeeper
Qr



James Reid York County company
RusselEddieMiller
now Adjutant probably a good Lieutenant?


Captains



Josiah McElwane  4 Philadelphia 
Anthony Latimer Gurney Philadelphia
☞



Henry Westcot do
Anthony Rundle Latimer
☞



Gibbs
Anthony




Thomas W Britton
McPherson Morgan Hare




Matthew Henry!! Lancaster Law



Hy. Miller—Sitgreaves—Kittera
}


Hand Coleman



☞ Strong



William Wallace (law)
Kittera
Qr.



Joseph Knox Young Merchant Shippensburgh 25 years
John Shippen G Chambers —Hartly Kittera



Wm AlexanderHe will take a Lieutenancy well ☞




Nelson Wade Montgomery County
Not Strong Benj Rittenhouse



Quaere? ask for Ltcy.





Edward Pearce Chester County Lieutenant
Richard Thomas  Quaere




Jacob Ashmeade
Capt late War
Inquire



Peter Faulkener Easton
officer in late armyFœderalDayton





Sitgreaves
Strong ☞



John Johnston Lewistown
PotterEdmeston
Quaere?



George Kerr   46 Yk County— Merchant
HandMillerHartly
pretty good recommendation





property



Daniel Broadhead JunrPhiladelphia 49
Kittera
Qr



James Simmons   50 Philad 
NorthBrooks
Qr. his political principles?



James House   51PhiladelphiaPainter from New England
HopkinsonHarpur
RespectableQr. Lieutenant



George Armstrong Mifflin Town
Gregg OtisWm. SterritProctorJames Armstrong
Subaltern Respectably



Alexander Jackson Mifflin Town  53
Wm. SterritProctor
Subaltern Qr



James Stewart Cumberland
Col Andersonsupported by Latimer Nichol &c
Deserving young man




Edward Scott   56

Qr. if not a tolerable Lieutenant




Lt Colonels & Majors


1
William Richardson Atlee
Major recomd by
F Johnson



              
                
                C
                
                G Latimer
                
                
              
  
    
    
    
    McPherson & others
  

14
Andrew Ralston

do recom Irvin & others. P Qr



17
Jacob Slough

do Kittera & Sitgreaves



  
  C
  
  Indifferently spoken of by the Officers of the Western army as to Courage
  

  
  
  
  
  well recommended by Coleman
  



Samuel Craig 41   C
Well recommended Capt in Arm
}
Moore Johnson
Kittera St Greaves
}



James Smith 61   C
Brevet Captain   Gurney   Laurance
St Greaves Peters
Hand Bingham



Philip Strubing 82
Cavalry







Joseph McKinney 88—129
John Montgomery
Hartley
Well worth





  
E Blaine
Kittera
confidence





  
Js. Armstrong
J Shippen
General Irvin





  
William Alexander

A Grade lower




Andrew Johnson 38 & 96

                  
                    
                      officer in late War Clarke J Eddy
                      }
                    
                  
Prothos
}
Qr if not for Captain




George Taylor 154
Inquire of McPherson






Edd. Butler 155
Recommended by George Walton at present Capt in the army




Benajmin R Morgan—Qr







James Blaine Cumberland

Miller & others
Majority too much




John Walbach Lancaster
  
foreign Major of Cavalry






Lt Col

  
  Alexander Patterson
  No. 25
  Recommended by Sitgreaves & Hand the latter knew him as quarter Master
  


  
  George Stevenson
     157
  James Ross as Major
  


  
  William Henderson
      70
  Capt in Army   Hand & Irvin
  


  
  Thomas Moore
      79
  
    Wm. Bingham
  
  


  
  
    William Alexander
  
  
  
  
  


  
  James Ross Lancaster
      16
  well recommended but wont do
  


  
  Francis Nichols
  formerly a Major or Lieutenant Colonel
  Inquire particularly
  


  
  Thomas Buchanan
  
    Captain
  
  
  
  


  
  Cumberland Brigadier of Pensylvania
  says hes as brave as Ceaser
  


  
  
  
    universally beloved
  
  Respectably
  


  
  
  General Irvin recommends him for his intelligence
  Lt Colonels & Majors


  
  Uriah Springer Fayette County formerly a Captain in
    Revol. Army
  T. Lewis
  
    Inquire
  


  
  served in Western army Adlum
  strong by Peters
  


  
  General John Gibson
  
  
  


            
              Pensylvania
              
                
                2
                Joseph McKinny
                Capt
                Cumberland
              
              
                
                10
                John Sharp
                Lt
                do
              
              
                
                7
                George Hamell
                Ensign
                do.
              
              
                
                3
                James Blaine
                Capt
                Cumberland
              
              
                
                6
                Samuel B Magaw.
                Lt. Chamb.
                Franklin
              
              
                
                8
                Archibald Davis
                Ensign
                Lancaster
              
              
                
                
                [Lding Lt.] Andrew Johnston
                Capt.
                York
              
              
                
                3
                Elisha P Barrows
                Lt
                do
              
              
                
                6
                John A Douglass
                Ensign
                do.
              
              
                
                6
                Matthew Henry
                Capt
                Lancaster
              
              
                
                7
                Henry G Slough
                Lt.
                do
              
              
                
                10
                Thomas Witner
                Ensign
                do
              
              
                
                4
                George Taylor
                Capt
                Philadelph
              
              
                
                1
                Samuel Fulton
                Lt
                Philadel
              
              
                
                2
                Hugh H Potts
                Ensign
                do
              
              
              
                
                5
                William R Atlee
                Capt
                Philadelph
              
              
                
                5
                Josiah McElwane
                Lt.
                Philadelph
              
              
                
                3
                John S Porter
                Chester
                do
              
              
                
                7
                Hugh Brady
                Capt
                Sunbury Northumberland
              
              
                
                2
                James P Nelson
                Lt.
                Mifflin
              
              
                
                9
                John Smith
                Ensign
                Northumberland
              
              
                
                8
                William Graham
                Capt
                Bedford
              
              
                
                8
                Robert Laurance
                Lt
                Huntington
              
              
                
                5
                Robert Chambers
                Ensign
                Do.
              
              
                
                10
                David Duncan
                Cap
                Alleghany
              
              
                
                4
                Edward Nicholas
                Lt.
                do.
              
              
                
                1
                Alexander McNair
                Ens
                do.
              
              
                
                9
                Thomas Swearingen
                Capt
                Washington
              
              
                
                9
                Benjamin Wallace
                Lt.
                Dauphine
              
              
                
                4
                Thomas Lee
                Ensign
                Erie
              
              
                
                  
                    
                      [annexed to the New Jersey Regiment]
                      {
                    
                  
                
                3
                Samuel Bowman
                Capt.
                Lucerne
              
              
                1
                Samuel Irvine
                Lt.
                Northampton
              
              
                6
                John Milroy
                Ensign
                Mifflin
              
              
                2
                Peter Faulkener
                Cap.
                Easton Northampton
              
              
                3
                Henry Betz
                Lt.
                Read Berks
              
              
                5
                Benjamin Worrall
                Ensn.
                do.
              
              
                
                  
                    
                      [annexed to the Jersey Regiment]
                      {
                    
                  
                
                10
                James Ralston
                Capt
                Easton Northampton
              
              
                10
                William Carson
                Lt.
                Dauphine
              
              
                10
                John Montgomery
                Ensign
                do
              
              
                
                [Pennsylvania Field Officers]
              
              
                
                
                [Thomas L Moore
                Philadelphia
                Lieut. Colonel
              
              
                
                
                Wm: Henderson
                Franklin
                1st. Major
              
              
                
                
                George Stephenson
                Allegany
                2d. Major]
              
            
